Citation Nr: 1746008	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-06 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1966 to September 1969. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In June, 2017, the Veteran testified before the undersigned Veterans Law Judge via videoconference hearing.  A copy of the hearing transcript is of record and has been reviewed.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the tinnitus had its onset during active service and has continued since discharge from service.  


CONCLUSION OF LAW

The criteria to establish  entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§  1110, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  Given the favorable outcome of this award of service connection for tinnitus, no prejudice to the Veteran could result.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Additionally the VLJ, during the June 2017 Board hearing, was in compliance with her duties as a hearing officer as outlined in Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Further, the Veteran has not alleged that there were any deficiencies in the Board hearing under section 3.103(c)(2).

II.  Pertinent Service Connection Laws and Regulations and Analysis 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  

Certain chronic diseases, including tinnitus (as an organic disease of the nervous system), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112 , 1113; 38 C.F.R. §§ 3.307 , 3.309(a).  The Court added tinnitus (as an organic disease of the nervous system) to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309 (a).  See Fountain v. McDonald, 27 Vet. App. 258 (2015).

In order to establish service connection for a claimed disability on a direct basis, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49 (1990). 

Applicable here, tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1956 (31st ed. 2007).  Because tinnitus is "subjective," its existence is generally determined by whether the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  Charles v. Principi, 16 Vet. App. 370 (2002).  

The Veteran contends that he has tinnitus that began during active  service when he was exposed to noise trauma from small arms, M-1 rifles, 30 caliber machine guns, and 5 inch 38 cannons, in addition to noise from the flight deck where CH57 twin blade helicopters were launched while serving aboard the U.S.S. Valley Forge.  See February 2013 VA Form 9; June 2016 hearing testimony.  The Veteran also contends that the tinnitus has continued since discharge from service.  See July 2010 notice of disagreement and June 2016 hearing transcript.

The Veteran is currently diagnosed with tinnitus, which is supported by his competent reports of experiencing ringing in his ears.  See June 2010 VA examination; June 2017 hearing transcript; July 2010 and February 2013 statements; February 2013 VA Form 9. 

The Veteran's service treatment records (STRs) do not show any complaints, treatment, or diagnoses of tinnitus during active service.  However, his military occupational specialty was an ordinance mechanic, and the Veteran clarified during his personal hearing that he also served as a gunner's mate.  The Board observes that his service personnel records show that he participated in Vietnam Counteroffensive  Phase III and TET Counteroffensive.  The Veteran's lay statements regarding acoustic trauma while in service are found to be not only competent, but also credible to the extent that they have been internally consistent and also consistent with the circumstances of his service, including his two tours in Vietnam.  The Veteran's acoustic trauma in service is therefore conceded.

With regard to etiology, the record contains one medical opinion and it is not favorable to the claim.  However, this June 2010 VA medical opinion impermissibly relied on the absence of complaints of symptoms, diagnosis, or treatment for tinnitus in service.  Accordingly, this opinion is not only inadequate, but is of little to no probative value.  

Further development could be undertaken so as to remand the claim for additional clarification from an examiner.  However, the record demonstrates that the Veteran has asserted throughout the pendency of this claim that he has had the symptoms of tinnitus since service, and he, as a layperson, is competent to report that he was exposed to loud noise in service and that his tinnitus began during service.  Indeed, he is competent to report his own experiences and there is nothing in the record that contradicts these assertions, aside from an absence of documented treatment or complaints, which by itself is insufficient to discredit offered testimony.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran's statements in this regard are also credible because they are supported by his service treatment and personnel records.  Therefore, the Board finds his statements not only competent, but credible as well.  

As noted above, tinnitus is a disability that can be identified through lay observation alone.  Charles, supra.  See also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Because the Board finds competent and credible the Veteran's  statements that his tinnitus had its onset during service and persisted since that time, the Board resolves any doubt in his favor, and finds that service connection for tinnitus must be granted.  

ORDER

Service connection for tinnitus is granted.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


